Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/371,233 filed on April, 01, 2019. Claim(s) 1-20 are currently pending and have been examined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Step 2A Prong One: Independent Claim(s) 1,9, and 17, recites collecting parking information and then analyzing the information to determine an entity that is suitable for receiving the unused parking time, which, is then provided to that the entity. The entity will then provide a payment for the unused parking time. Claim(s) 1, 9, and 17, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions, and/or mental Claim(s) 1, 9, and 17 recites “predicting availability of an unused duration of a parking space for a second entity,” “predicting,” “trained to predict the availability of an unused duration of a parking space based on input features at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, events occurring within a threshold distance from the parking space,” trained to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation associated with the second entity and the behavior factor associated with the first entity,” “based at least on the transfer affinity, selecting the second entity,” “transferring the unused duration of the second entity from the first entity,” and “the transferring storing a payment and associated computation as a blockchain node,“ step(s)/function(s) are merely certain methods of organizing human activity and/or mental process. Furthermore, As, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance, in this case, Independent Claim(s) 1, 9, and 17, are similar to collecting parking information to determine the amount of parking time left over for an entity and then determining a matching entity to then provide the extra parking time to that selected entity and then receiving/storing a payment. The mere recitation of generic computer components (Claim 1: the computer-implemented, artificial neural network and blockchain; Claim 9: the hardware processor, memory Claim 17: the computer readable storage medium, computer-implemented artificial neural network, and blockchain) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1, 9, and 17 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “predicting,” “training,” “outputting,” “selecting,” “transferring,” and “storing,” information in a computer environment. The limitations that amount to “apply
it,” are as follows (Claim 1: the computer-implemented, artificial neural network and blockchain; Claim 9: the hardware processor, memory device, communication interface, computer-implemented artificial neural network, and blockchain; and Claim 17: the computer readable storage medium, computer-implemented artificial neural network, and blockchain). Examiner, notes that the computer-implemented artificial neural network, blockchain, hardware processor, memory device, communication interface, and the computer readable storage medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-8, 10-16, and 18-20: The various metrics of Claim(s) 2-8, 10-16, and 18-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1, 9, and 17, respectively, these judicial 

	The dependent claim(s) 2-8, 10-16, and 18-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, 9, 13-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and further in view of Balter et al. (US 2015/0279213) and further in view of Simons (US 2020/0213329).
	Regarding Claim 1, Lee et al., teaches a computer implemented method, comprising: 
Predicting availability of an unused duration of a parking space for a second entity. (Paragraph(s) 0046 and 0075)(Lee et teaches a driver (i.e., second entity) looking for a parking space, which, the system will then estimate the remaining free parking time for a vehicle parked in a parking space) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space 
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, 




	But, Khoo et al. in the analogous art of transferring remaining charging time, teaches 
Transferring the unused duration to the second entity from the first entity. (Paragraph(s) 0142-0143 and 0145)(Khoo et al. teaches a second user (i.e., second entity that can communicate a request to receive a first user’s (i.e., first entity) remaining charging reservation ticket, see paragraph 0142. Khoo et al., further, teaches that if the first user approves to transfer their remaining charging time then the system will transfer the reservation ticket from the first user (i.e., first entity) to the second user (i.e., second entity), see paragraph 0145. Examiner, respectfully, notes that the reservation ticket can show the remaining amount of time left for the charge, see paragraph 0143. Examiner, also, notes that the 
The transferring further comprising storing a payment. (Paragraph 0098)(Khoo et al. teaches that payment information based on the request for charging can be stored on a cloud server)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., by incorporating the teachings of transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help free up a charging space for someone else. (Khoo et al.: Paragraph 0143)	
	With respect to the above limitations: Khoo et al. teaches transferring a used amount of time via a ticket to an electric vehicle, and storing a payment on a cloud server. However, Lee et al. and Khoo et al., do not explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Lee et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity and then storing the payment in a blockchain. 
	But, Balter et al. in the analogous art of determining parking spaces for a second user, 
predicting comprising executing a computer-implemented, the availability of an parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, events occurring within a threshold distance from the parking space.(Paragraph(s) 0035 and 0038)(Balter et al. teaches a ParkSiS program for calculating the probability for handing a parking spot to a second user within a certain time. The ParkSiS system will take into account the distance, historical traffic data, historical driving patterns of a seeker (i.e., contextual situations), and user profile information. The ParkSiS system will also take into account an occupiers heuristics and the occupier’s environment for vacating the parking spot. Examiner, respectfully, notes that the profile information can include a preferred travel time, preferred locations, as well preferred parking distances from a location (i.e., event occurring within a threshold distance from the parking space), as taught in a paragraph(s) 0033-0034)
transfer affinity based on the predicted availability of the contextual situation associated with the second entity. (Paragraph 0035, 0037, and 0155)(Balter et al. teaches that a system can determine a probability of a seeker looking for a parking space, which, the system will take into account the seekers direction of travel and location (i.e., contextual situation) and determine a vacator to exchange a spot with the user. Balter 
Based at least on the transfer affinity, selecting the second entity. (Paragraph 0155-0156)(Balter et al. teaches that the system will determine a probability that a vehicle will leave an occupied space. Upon the probability exceeding a predetermined level then the system will identify a seeker (i.e., selecting the second entity) in the area and offer to a vacator to exchange his spot with the seeker)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al. and transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., by incorporating the teachings of transferring a parking space  based on various factors and transferring the parking space to a second user based on a probability of Balter et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the time and energy spent looking for a parking space. (Balter et al.: Abstract)	
	With respect to the above limitations: Balter et al. teaches transferring a parking space to a second user based on various factors and selecting a second user based on a probability. However, Lee et al., Khoo et al., Balter et al., do not explicitly teach storing the payment in a blockchain. 
storing a payment and associated computation as a blockchain node in a blockchain. (Paragraph 0005 and 0113)(Simons teaches that customer payment information can be recorded within a blockchain. Further, teaches that parking space transactions can be maintained in a blockchain within a network of nodes)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., and  transferring a parking space  based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., by incorporating the teachings of storing payment information within a blockchain node of Simons, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help facilitate timely updates to the information that is most pertinent to parking business and their customers. (Simons: Paragraph 0009)	

	Regarding Claim 5, Lee et al./Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 1 and wherein the first entity and the second entity comprise automated self-driving vehicles. (Paragraph 0061)(Lee et al. teaches that the system can consist of parking and driving the vehicles via an autonomous feature) 

Regarding Claim 6, Lee et al./Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 1. 
	However, Lee et al./Khoo et al., do not explicitly teach further comprising 
Communicating traffic congestion data associated with an area.
Detected by at least one of the first entity and the second entity to a traffic authority.
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. 
	But, Balter et al. in the analogous art of determining parking spaces for a second user, teaches further comprising 
Communicating traffic congestion data associated with an area, detected by at least one of the first entity and the second entity to a traffic authority. (Paragraph(s) 0030 and 0035)(Balter et al. teaches that a seeker using a mobile device is able to provide global positioning data via a GPS to the ParkSIS application. The ParkSIS application will then use that GPS information to determine real-time traffic data) 
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. (Paragraph 0072)(Balter et al. teaches a seeker looking for a parking space, which, the ParkSIS application will then instruct the seeker to wait in an area that will not obstruct traffic until an estimated arrival of the occupier of the vehicle has exited the parking space. Furthermore, after the occupier 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al. and transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., by incorporating the teachings of transferring a parking space  based on various factors such as real time traffic data of second user of Balter et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the time and energy spent looking for a parking space. (Balter et al.: Abstract)	

	Regarding Claim 9, Lee et al./ Khoo et al./Balter et al./Simons, teaches a system, comprising:
At least one hardware processor. (Paragraph 0056)(Lee et al. teaches a processor)
A memory device coupled with the at least one hardware processor. (Paragraph 0052)(Lee et al. teaches a memory that communicates with a processor)
A communication interface coupled to the at least one hardware processor. (Paragraph 0054-0055, and 0059)(Lee et al. teaches a display that is controlled by the processor) 
The at least one hardware processor operable to at least perform: 
Predicting availability of an unused duration of a parking space for a second entity. (See, relevant rejection of Claim 1(a)) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, events occurring within a threshold distance from the parking space.(See, relevant rejection of Claim 1(b))
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation associated with the second entity and the behavior factor associated with the first entity. (See, relevant rejection of Claim 1(c))
Based at least on the transfer affinity, selecting the second entity. (See, relevant rejection of Claim 1(d))
Transferring the unused duration to the second entity from the first entity.(See, relevant rejection of Claim 1(e))
The transferring further comprising storing a payment and associated computation as a blockchain node in a blockchain. (See, relevant rejection of Claim 1(f))
Regarding Claim 13, Lee et al./ Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 9 and wherein the first entity and the second entity comprise automated self-driving vehicles. (See, relevant rejection(s) of Claim(s) 5 and 9)

	Regarding Claim 14, Lee et al./ Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 9 and 
Communicating traffic congestion data associated with an area, detected by at least one of the first entity and the second entity to a traffic authority. (See, relevant rejection(s) of Claim(s) 6(a) and 9)
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. (See, relevant rejection(s) of Claim(s) 6(b) and 9)

	Regarding Claim 17, Lee et al./ Khoo et al./Balter et al./Simons, teaches a computer readable storage medium storing a program of instructions executable by a machine to perform a method, comprising: 
Predicting availability of an unused duration of a parking space for a second entity. (See, relevant rejection of Claim 1(a)) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated Claim 1(b))
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation associated with the second entity and the behavior factor associated with the first entity. (See, relevant rejection of Claim 1(c))
Based at least on the transfer affinity, selecting the second entity. (See, relevant rejection of Claim 1(d))
Transferring the unused duration to the second entity from the first entity. (See, relevant rejection of Claim 1 (e))
The transferring further comprising storing a payment and associated computation as a blockchain node in a blockchain. (See, relevant rejection of Claim 1 (f))

	Regarding Claim 20, Lee et al./ Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 17 and wherein the first entity and the second entity comprise automated self-driving vehicles. (See, relevant rejection(s) of Claim(s) 5 and 17) 

Claim(s) 2-4, 10-12, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US .
	Regarding Claim 2, Lee et al./Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 1. 
	However, Lee et al., doesn’t explicitly teach wherein the transferring comprises 
Transmitting a data packet to the second entity over a communication network.
The data packet comprising header information and payload information indicating the unused duration. 
	But, Khoo et al. in the analogous art of transferring parking time, teaches 
Transmitting data to the second entity over a communication network. (Paragraph 0145)(Khoo et al. teaches transferring a reservation ticket (i.e., data) to the second user based on the remaining amount time on a reservation ticket via a server) 
The data comprising header information and payload information indicating the unused duration. (Paragraph 0016)(Khoo et al. teaches that the reservation ticket (i.e., data) includes a data, a time , an amount of time remaining on the ticket, and the a designated electric vehicle charging station) 
	With respect to the above limitations: while Khoo et al. teaches transmitting data in the form of a reservation ticket to a second user, which, the ticket includes date, time, time remaining on the ticket for the charging spot, and the designated vehicle station. 
	But, Peters et al. in the analogous art of transferring data packets for parking, teaches transmitting data packets. (Paragraph(s) 0006 and 0014)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Examiner, further, notes that the system can be used to park autonomous vehicles, see paragraph 0017)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., and providing data via a blockchain node of Simons, by incorporating the teachings of transferring parking data packet information to a vehicle driver of Peters et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify parking space information within a parking area. (Peters et al.: Paragraph 0004)

	Regarding Claim 3, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 2 .
wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. 
	But, Peters et al. in the analogous art of transferring data packets for parking, teaches wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. (Paragraph(s) 0005-0006)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Peters et al., further, teaches that the data packets include events, which, these events include parking spaces in an image format, see paragraph 0005)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., and providing data via a blockchain node of Simons, by incorporating the teachings of transferring parking data packet information to a vehicle driver that includes parking space images of Peters et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed 

	Regarding Claim 4, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 2 .
	However, Lee et al./Khoo et al./Balter et al./Simons, do not explicitly teach wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space.  
	But, Peters et al. in the analogous art of transferring data packets for parking, teaches wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space. (Paragraph(s) 0006-0007 0014)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Peters et al., further, teaches that the data packets include parking area information and parking event information. This information can include the parameters associated with the parking location such as the width and depth of the spot (i.e., inferred characteristic associated with the parking space) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space 

	Regarding Claim 10, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 9 and wherein the at least one hardware processor transferring the unused duration comprises
Transmitting a data packet to the second entity over a communication network. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 9). 
The data packet comprising header information and payload information indicating the unused duration. (See, relevant rejection(s) as applied to Claim(s) 2(b) and 9).

	Regarding Claim 11, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. (See, relevant rejection(s) of Claim(s) 4 and 10) 

Regarding Claim 12, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space. (See, relevant rejection(s) of Claim(s) 5 and 10) 

	Regarding Claim 18, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 17 and wherein the transferring comprises
Transmitting a data packet to the second entity over a communication network. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 17). 
The data packet comprising header information and payload information indicating the unused duration. (See, relevant rejection(s) as applied to Claim(s) 2(b) and 17).

	Regarding Claim 19, Lee et al./Khoo et al./Balter et al./Simons/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least one of an image of the parking space and inferred characteristic associated with the parking space. (See, relevant rejection(s) of Claim(s) 4, 5, and 18) 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and Balter  .
Regarding Claim 7, Lee et al./Khoo et al./Balter et al./Simons, teach all the limitations as applied to Claim 1 and 
Wherein the first entity and the second entity comprise automated self -riving vehicles. (Paragraph 0061)(Lee et al. teaches that the system can consist of parking and driving the vehicles via an autonomous feature

	With respect to the above limitations: while Lee et al. teaches that the system consist of parking and driving the vehicles, which, the vehicles can consist of an autonomous feature. However, Lee et al., doesn’t explicitly teach a first and second entity automatically exchanging the unused duration and the payment. 
	But, Khoo et al. in the analogous art of transferring remaining charging time, teaches the first entity and the second entity exchange the unused duration. (Paragraph(s) 0142 and 0145)(Khoo et al. teaches a second user (i.e., second entity that can communicate a request to receive a first user’s (i.e., first entity) remaining charging reservation ticket, see paragraph 0142. Khoo et al., further, teaches that if the first user approves to transfer their remaining charging time then the system will transfer the reservation ticket from the first user (i.e., first entity) to the second user (i.e., second entity), see paragraph 0145. Examiner, respectfully, notes that the reservation ticket can show the remaining amount of time left for the charge, see paragraph 0143. Examiner, 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., by incorporating the teachings of transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help free up a charging space for someone else. (Khoo et al.: Paragraph 0143)	
	With respect to the above limitations: while Khoo et al. teaches that a first and second electric vehicle can transfer a reservation ticket that includes a remaining amount of time left for a charge. However, Lee et al./Khoo et al./Balter et al./Simons, do not explicitly teach automatically exchanging information that includes payment information. 
	But, Kumar et al. in the analogous art of exchanging charging spaces between two autonomous vehicles, teaches first entity and the second entity automatically exchange the payment. (Paragraph(s) 0038)Kumar teaches a source autonomous/semi-autonomous vehicle (i.e., second entity) searching for a charging space. The source vehicle will then send a parking request to a target autonomous/semi-autonomous vehicle (i.e., first entity). The source and target vehicle will exchange a park assist confirmation request, which, will include the remaining parking time along with a credit to the target vehicle (i.e., payment). Kumar et al., 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., and providing data via a blockchain node of Simons, by incorporating the teachings of transferring parking data that includes remaining parking time and money between two autonomous vehicles of Kumar et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help autonomous or semi-autonomous vehicles to use parking area space. (Kumar et al.: Paragraph 0005)

	Regarding Claim 15, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al., teaches all the limitations as applied to Claim 9 and 
Wherein the first entity and second entity comprise automated self-driving vehicles. (See, relevant rejection(s) of Claim(s) 7(a) and 9)
The first entity and the second entity automatically exchange the unused duration and the payment. (See, relevant rejection(s) of Claim(s) 7(b) and 9)
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and Balter et al. (US 2015/0279213) and Simons (US 2020/0213329), and further in view of Thompson et al. (US 10,032,368). 
	Regarding Claim 8, Lee et al./Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 1.
	However, Lee et al./Khoo et al./Balter et al./Simons, do not explicitly teach  
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space.
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space.
Triggering the predicting of the availability of unused duration of a parking space. 
	But, Thompson et al. in the analogous art of measuring parking duration time, teaches 
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space. (Column 20, Lines 27-45)(Thompson et al. teaches that the system can determine that the vehicle is traveling along a road with the vehicle parking, which, will be used to determine parking duration to each road the user is traveling)
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space.(Column 13, Lines 29-39); (Column 15, Lines 9-21 and 55-67); and (Column 20, Lines 27-46)(Thompson et al. teaches  a parking duration module that can take into account parking data to calculate a parking duration data from park in events and park out events, which, the information will be provided to the user’s device. Further, teaches that the system can take into account the vehicle traveling in the direction of the parking space to measure parking duration data from the parking data to predict parking availability information and to present measured parking duration (e.g., in minutes) to the user. Examiner, further, notes that the parking data can consist of historical travel profile information/trajectory data, see column 13, lines 29-39. Examiner, further, notes that a machine learning model can implement these operations, see Claim 17)
Triggering the predicting of the availability of unused duration of a parking space. (Column 20, Lines 35-46)(Thompson et al. teaches that the system will then be able to calculate the parking duration from the park in events and the park out events, which, can include historical information along with the direction of travel of the user)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space 

	Regarding Claim 16, Lee et al./Khoo et al./Balter et al./Simons/Thompson et al., teaches all the limitations as applied to Claim 9 and   
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space.(See, relevant rejection(s) of Claim(s) 8(a) and 9)
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space. (See, relevant rejection(s) of Claim(s) 8(b) and 9)
Triggering the predicting of the availability of unused duration of a parking space. (See, relevant rejection(s) of Claim(s) 8(c) and 9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friedman et al. (US 2018/0121833). Friedman et al. teaches a driver is able to sell remaining parking time to another user. Friedman et al., further, teaches that the other users can bid for the driver’s parking space remaining time, which, the driver can accept any request, see paragraph 0038. 
Rangarajan et al. (US 2014/0180774). Rangarajan et al. teaches a driver that is able to input parking duration time, payment information and other unique identifier(s). Rangarajan et al., further, teaches that the driver is able to transfer extra parking duration time between another selected parking space the driver has decided to move to, see paragraph(s) 0055 and 0076-0077.
“That Unused Hour on Your Parking Receipt? You Might Think About Selling It,” by Matt Flegenheimer, The New York Times, May 30, 2012, (hereinafter Unused). Unused teaches that the drivers will be allowed to transfer the remaining time on their Muni-Meter receipts to any other parking space in the city for equal or lower rates. Unused, further, teaches that as the driver prepares to pull out of their space with time still remaining on their ticket then a bystander can request the ticket, or offer to buy it at a fraction of its remaining value, see page 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628